Simrall. J.,
delivered the opinion of the court.
The complainant’s equity as claimed by him rests upon the predicate that the lot of ground in dispute wast conveyed to certain trustees, to be used as the site of a Methodist church or house of worship; but that since the grant, the house has been torn down and removed to another lot in the town of Hazelhurst, and that the trustees, or their successors, have sold the premises, so that the charity has entirely failed.
*436It becomes very important in order to determine that question, to ascertain precisely tbe nature and character of the trust declared. That involves a construction of the grant.
The conveyance is (to the persons named), “and their successors in trust for the uses and purposes hereinafter mentioned and declared.” The habendum clauses are in substance, to have and hold the premises, etc., to the trustees (naming them), and their successors in office, forever, in trust (and upon which there is now being erected a house), for the use of the members of the Methodist Episcopal Church South, according to the rules of the discipline which may from time to time be agreed upon and adopted by the members and preachers of said church at their general conference.
And upon the further trust that’ duly authorized ministers and preachers, according to the constitution and rules of that church, may expound God’s holy word therein.
The trusts are for the use of the members of the Methodist Episcopal Church South, according to the rules of the discipline. And that God’s holy word may at all times be expounded therein by duly appointed preachers and ministers. In the first declaration of trust, the sentence is interjected that a “ house” (that is, a meeting house, a house for worship) “ is now being erected.” The testimony is that the house was being built, or had just been completed when the conveyance by Kilpatrick was made. The complainant insists that his grant was upon the condition that the premises should be perpetually used as a place of worship ; and since the trustees have removed the “ house ” and sold the property, the condition has been broken, and he should resume the grant. Is that a proper interpretation of his deed? Plainly the gift was intended for the site of a church edifice. But it was for the use of the members of the Methodist Episcopal Church South, according to such rules as the ecclesiastical authorities of that church have, or may establish on the subject of church edifices, and the sites upon which they are built.
The primary inducement and motive is the donation of a site *437for the Methodist church in Hazelhurst; but the gift subject to be dealt with according to the rules and regulations of that church.
The grantor manifests a knowledge of the policy of the Methodist church, of its laws in reference to church property, and a confidence in the wisdom of its judicatures, by recognizing that a future change in these regulations shall apply to his grant. This refers to the discipline as affording the rules and regulations according to which the property may be used by the beneficiaries, and adopts them as fully as though he had quoted them in his deed and made them part of it. The regulations of the discipline are to be found in §§ 3 and 4, pp. 176 to 180 inclusive. Among them are these: “ Annual conferences shall make such modifications in the deeds as the usages and laws in the different states require, so as to secure the property firmly by deed, and permanently in fee simple in the * * * church. And in all conveyances of ground upon which houses of worship have or may be built, this clause should be inserted, that the ministers and preachers shall be permitted to expound God’s holy word therein (p. 180). The trustees, with the consent of the preacher in charge, and the quarterly conference, shall have power to sell any church * * property which has gone out of use, or should be removed to another place, the proceeds of which shall be invested in other church property, under-direction of the quarterly conference.”
The complainant, by his grant, expressly consented that his gift might be used by the church, as in the section of the discipline just quoted, that is to say, if it became expedient in the estimation of the official authorities, according to the organization of the church, that the house of worship should be removed to some other place, then the trustees might sell and make a like investment of the proceeds in some other more convenient locality. This regulation of the Methodist denomination is marked with that practical good sense and wisdom which so eminently distinguish its working instrumentalities and polity. It mounts its ministers upon horseback and sends them along with the advancing tide of population to plant the church in the new settle*438ments. It does not wait until the towns and the rural districts fill up with population, to determine the most eligible site for its church edifices; but it builds its houses according to present exigencies, and if by the shifting of population in towns and cities, or the change of roads and settlements in rural districts, it is shown that a change of location would be more convenient to the people, it can sell the old site and invest the proceeds in the new. Every grantor of ground for a church edifice, who consents in his deed that the property may be used according to the regulations of the discipline, agrees, when the necessity arises for the removal, that there may be a sale of the land which he grants, and another investment in a more convenient place; and of this necessity, the church judicatories are the sole judges. Nor is there injustice or wrong in this ; it rather fosters and promotes the charity. The primary motive with Kilpatrick was to provide a place in Hazelhurst where the gospel could be preached according to the plan and doctrine of the Methodist Episcopal Church South. If the lot which he donated several years ago has, by the location of streets and improvements in other parts of the town, become less accessible to the congregation (as has been abundantly shown by the testimony), he ought to rejoice that the charity which he aided has, by a change of location, dispensed a larger benefit to the people.
There has not been a failure of the trust, or a diversion of his trust to other and secular purposes. "What the complainant contributed has in effect been transferred to a more eligible place, where his bounty would contribute to a larger good. He gave a site to the house of worship. In the course of time, it has turned out that it was inconvenient; that site has been the means of procuring a better place, where the congregation has grown to twice its former size, and where the word of God is expounded to the people of Hazelhurst according to the doctrines and methods of the Methodist Episcopal Church. By the terms of his grant, he consented that such change should be made, and that his donation should be sold and invested in the new site and edifice. *439Such a change cannot be said to have displaced the original trust; the premises had from circumstances become unsuitable for a place of worship ; the removal reestablished the trust and charity, and enlarged and enhanced its utility.
In Alemany v. Wensinger, 40 Cal., 289, a court of chancery ordered the sale of church property held in trust by the Roman Catholic bishop of San Francisco, “for the use of the Roman Catholic German Congregation of the city,” and the investment of the proceeds in other property in a part of the city better suited to the trust, and to be held on the same terms. The report of the case shows that the archbishop held the property in the trust named ; it was held to be no displacement or interference with the trust, but rather a fuller and more beneficial development of it, to sell the premises which had become surrounded by business houses, hotels, etc., and invest the proceeds in other property convenient to the congregation and free from such surroundings. Plainly, a court of equity would not defeat a charity, whilst it would, from the change of circumstances not foreseen at the time it was founded, give its sanction to such administration of it as would more completely give it effect.
A court of chancery may, in a proper case, order the sale of property held for charitable uses. Hill on Trust., side p. 463. And that in some instances, where clearly beneficial, the trustees may sell without the intervention of the court, but in neither case, so as to divest the fund and defeat the purpose.
The trust ought to be carried out_on the terms prescribed by the founder. If the particular purpose is clearly defined, that must be pursued by the trustee. Several illustrations are collected by Hill on Trust., top p. 725. As where the estate is given for the repair of a chapel, it would be a diversion to use any of the funds for general parish purposes. If it be to establish an hospital, it would be improper to apply it to paving a street of the town. If donated for the benefit of the inhabitants of one town or parish, it could not be used for those of "another town or parish.
*440Donations to trustees, to support the form and worship of a. particular church, cannot, at the instance of the majority of the members, be directed to maintain a different form of worship and doctrine from that indicated by the founder. Such is the doctrine of many if not the weight of the cases. 11 Paige, 647; 6 Barring, 201; 14 B. Monr., 48.
In the case at bar, the donor donated his gift to the members of the Methodist Episcopal Church South, to be used in accordance with their discipline. The acts of which he complains are' not a diversion of the estate to some other denomination of Christians, nor to a Methodist church in some other town, or for the benefit of some other congregation; nor that it has not been used in aid of a house of worship for the same people in the pale of the same church organization. The acts done have been in furtherance of the charity. It has provided for the same people in the same town a better house of worship. It has-attracted larger congregations to hear the word of God expounded according to the Methodist doctrines. This wise administration of the trust has been in accordance with the donor’s license and consent, in declaring that the property should be for the use of the members of the Methodist Episcopal Church according to-their discipline. The donation was for a house of worship — a place where the gospel should be expounded forever by Methodist preachers and ministers, subject to the condition, however, in the discipline, that if necessary, the place might be changed and the property sold to aid in getting the new place of worship. So-long, therefore, as his gift is devoted to that specific object, whether at the original or new site, the trust is being executed.
There has been no breach of trust or condition, and the title to the lot has not revested in the complainant.
This case is distinguishable from, and stands upon different grounds from those of Daniel v. Jacoway, Freem. Ch. (Miss.), 63, 64; Police Jury v. Reeves, 6 Mart. (La.), 221, and cases cited in brief of counsel for appellees.
The proof is clear and abundant, that the ecclesiastical author*441ities in making the sale and removal of the house, acted in accordance with the rules laid down in the discipline. The depositions of the very intelligent presiding elder and other officials of the church go to the point, that they acted in the premises as the church authorities construe the power conferred by this and similar deeds. To this, however, I attach no importance as influencing my judgment.
I am of opinion, therefore, that there is error in the decree.
It is reversed, and judgment in this court dismissing the bill.